UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2261


In Re:   SEAN DARNELL FOWLKES,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:09-cr-00244-CCB-5)


Submitted:   January 22, 2013               Decided:   January 30, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean Darnell Fowlkes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sean Fowlkes petitions for a writ of mandamus, seeking

an   order   directing      the     district   court     to   modify    its   order

dismissing     a    criminal       case   without     prejudice    to   reflect    a

dismissal with prejudice.           We deny the petition.

             Mandamus    is    a    drastic    remedy    to   be    used   only   in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).               Mandamus is available only when

the petitioner has a clear right to the relief sought, id. at

517, and may not be used as a substitute for appeal.                          In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Fowlkes is not available by way

of mandamus.        Accordingly, while we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                        We

dispense     with    oral     argument      because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                           2